Title: To Thomas Jefferson from Pseudonym: "A Republican", 22 March 1808
From: Pseudonym: “A Republican”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Northampton March 22nd 1808
                  
                  Unused to address those who move in your elevated sphere I am sensible I probably shall be wanting both in Matter & Manner—impressed with a lively sense of the eminent danger our Republican cause is exposed to I feel it a duty to make the following  to you and will only remark that our friends are fast falling off & the Federalists gaining ground upon us in every direction and our prospects ar really most unpromising. so severely is the effects of the embago felt that no arguments are sufficient to retain our weaker Brethren—There is the greatest danger that Our Legislature in its three Branches will be changed the approaching election—but Pickerings letter is read with the greatest avidity & you will observe the effect it has produced—A Memorial has gone from this town to Congress & they will be followed by one from most or every town in this county. If the change we fear takes place our electers will be Fedral & you can better calculate the effects of this than I can—Vermont is in a state of ferment particularly near the line of Canada & are  determind on serious opposition to the restrictions laid by government upon their intercourse with Canada—
                  And in My opinion the publick mind is in such a state that the only remedy against the compleat triumph of Federalism is to remove the embargo immediately and if possible before the first Monday of April or be assured Sullivan goes out & Christopher Gore comes into the chair
                  
                     A Republican 
                     
                  
               